Opinion by
Cline, J.
It appeared that, the wrappers of the diamonds and jewelry bore no marking whatever and that the outer containers were marked with the street address of the shippers with the words “London” and “Paris” but not stating the name of a country. There also appear the words “British Origin” on two of the outer coverings and “French Origin” on one. It was found that the paper wrappers were the immediate containers of the diamonds and jewelry, and as they bore no marking to indicate the country of origin of their contents the court held that the goods were not legally marked and overruled the protest. Abstract 39004, Givaudan v. United States (22 C. C. P. A. 115, T. D. 47104), and Abstract 40710 followed. •